Citation Nr: 1510194	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to independent living services under Title 38, United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 determination rendered by the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs Medical Center (VAMC) in Spokane, Washington, the agency of original jurisdiction (AOJ).  In that determination, the Veteran's case was placed in discontinued status by a VA psychologist.

In August 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  The Veteran was notified that the VLJ that conducted his hearing was no longer employed by the Board by way of a December 2011 letter, and offered the opportunity to have a new hearing.  A new Board hearing was provided in September 2014.  

In December 2010, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court vacated the December 2010 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In May 2012, the Board remanded the case for further development.  In May 2014, the Board again remanded the case, to schedule a travel Board hearing for the Veteran.  

In September 2014, the Veteran testified at a travel Board hearing held at the RO before the undersigned VLJ.  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for disorders of the kidneys, and possibly also for an increased rating for diabetes mellitus, have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for: posttraumatic stress disorder (PTSD), rated 100 percent disabling; traumatic arthritis of the lumbar spine with disc disease, rated 60 percent disabling; diabetes mellitus, rated 40 percent disabling; and renal insufficiency/renal hypertension, rated 30 percent disabling; thoracic spine traumatic arthritis with disc disease, rated 20 percent disabling: peripheral artery disease of the right lower extremity associated with diabetes mellitus, rated 20 percent disabling: tinnitus, rated 10 percent disabling: atrial fibrillation rated 10 percent disabling: peripheral neuropathy of the left upper extremity rated 10 percent disabling: peripheral neuropathy of the right upper extremity rated 10 percent disabling: peripheral neuropathy of the right lower extremity rated 10 percent disabling: peripheral neuropathy of the left lower extremity rated 10 percent disabling: left rib cage scar, rated 0 percent disabling: impotency rated 0 percent disabling: and for peripheral artery disease of the left lower extremity rated 0 percent disabling.  A combined disability rating of 100 percent has been in effect since March 21, 1994. 

2.  Achievement of a vocational goal for the Veteran is not currently reasonably feasible. 

3.  Psychosocial rehabilitation, courses in grant writing, meditation, art and photography, and art supplies and photography equipment, are shown to be necessary to improve the Veteran's independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to independent living services pursuant to the provisions of Title 38, U.S.C., Chapter 31, have been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA is not applicable to cases where the statute at issue is not found in Title 38, United States Code, Chapter 51, such as the statute at issue in this case.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

However, effective August 5, 2009, 38 C.F.R. § 21.32 was revised and 38 C.F.R. § 21.33 was added which, respectively, set forth VA's duty to notify claimants of information and evidence needed to substantiate a vocational rehabilitation claim and set forth VA's duty to assist claimants in obtaining evidence and information necessary to substantiate such a claim.  These regulations are substantially similar to the VCAA implementing regulations.

Review of the record reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  The Board finds that the Veteran had actual knowledge of what evidence and information is required to substantiate his claim and that all reasonable efforts have been made to acquire such evidence and information.  Moreover, given the favorable disposition of the Veteran's claim, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Regarding the September 2014 Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issue on appeal, and solicited testimony from the Veteran relating to his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

Background 

Review of the record reveals the Veteran is currently service connected for: (1) PTSD, rated 100 percent disabling; (2) traumatic arthritis of the lumbar spine with disc disease, rated 60 percent disabling; (3) diabetes mellitus, rated 40 percent disabling; (4) renal insufficiency/renal hypertension, rated 30 percent disabling; (5) thoracic spine traumatic arthritis with disc disease, rated 20 percent disabling; (6) peripheral artery disease of the right lower extremity associated with diabetes mellitus, rated 20 percent disabling; (7) tinnitus, rated 10 percent disabling; (8) atrial fibrillation rated 10 percent disabling; (9) peripheral neuropathy of the left upper extremity rated 10 percent disabling; (10) peripheral neuropathy of the right upper extremity rated 10 percent disabling; (11) peripheral neuropathy of the right lower extremity rated 10 percent disabling; (12) peripheral neuropathy of the left lower extremity rated 10 percent disabling; (13) left rib cage scar, rated 0 percent disabling; (14) impotency rated 0 percent disabling, and (15) peripheral artery disease of the left lower extremity rated 0 percent disabling.  A combined disability rating of 100 percent has been in effect since March 21, 1994.  The Veteran was also awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and (s). 

Historically, the Veteran submitted his original claim for vocational rehabilitation (VR & E) benefits under Chapter 31 in 1992.  The claim was denied in February 1993 by the Anchorage, Alaska Outpatient Clinic and RO due to the Veteran's failure to report to counseling.  He submitted a new claim in March 1993 and underwent initial evaluation testing that same month.  However, the Veteran withdrew his claim in May 1994 prior to the development of a plan. 

In January 1995, the Veteran submitted a new claim for vocational rehabilitation benefits and his Chapter 31 benefits were reactivated.  In July 1995, he developed an Individualized Written Rehabilitation Plan (IWRP) with the goal of improving rehabilitation potential in community development.  He expressed a desire to enter the legal profession, do consulting in natural resources, or tax/financial consulting, or economic development, or management/business.  In August 1996, the Veteran's IWRP was redeveloped with the goal of becoming a photojournalist.  In August 1997, the Veteran's IWRP was redeveloped with the goal of becoming a professional writer.  An August 1997 VA mental health note from the Veteran's psychiatrist was to the effect that a return to a full time university curriculum could potentially place the Veteran at emotional risk, and that part time study was recommended. 

In November 1998, the Veteran withdrew from all his classes because of physical disability.  His case was placed in interrupted status.  In June 2002, his case was placed in discontinued status. 

Thereafter, the Veteran moved to Arizona.  In October 2002, he reapplied for vocational rehabilitation benefits.  He attempted to develop a Chapter 31 plan of independent living.  In January 2004, his case was once again placed in discontinued status.  A January 2004 Counseling Summary notes that several attempts to develop an independent living program had been unsuccessful.  Several attempts were made to contact the Veteran but he did not respond to these attempts and it was presumed that he was no longer interested in Chapter 31 benefits. 

Thereafter, the Veteran moved to Washington.  He reapplied for VR&E benefits in February 2005.  In May 2005, the Veteran's case was once again placed in discontinued status because of his failure to report for counseling. 

In June 2005, the Veteran asked that his case be reopened.  In August 2005, the Veteran met with a counselor, who found him to be unemployable; the Veteran was offered an independent living assessment. 

A March 2006 independent living assessment found that the Veteran functioned independently at home albeit with a high level of pain secondary to physical disabilities.  PTSD was his most limiting disability; and caused social dysfunction and prevented him from accessing the community and society.  The Veteran stated that VA had not met his needs, yet he was unable to identify any "specific wants." The Veteran was not interested in having any in-home evaluations or using any adaptive equipment other than what he already had in his home.  No specific independent living needs were identified and the Veteran was advised to seek medical and psychological treatment to address his needs. 

A May 2006 VA Counseling Record notes that the Veteran was informed that the independent living assessment was unable to identify any specific independent living needs.  The Veteran stated that he was set up for failure when his training was limited to the business area, which was affected by his PTSD.  He was reminded that he had a change of program to photojournalism, and responded that his service-connected back and PTSD, as well as his knees contributed to his failure to complete the training.  The Veteran was encouraged to continue his therapy and to reactivate his request for rehabilitation services once his therapists supported entry into a training program. 

In July 2006, the Veteran's case was placed in interrupted status.  In November 2006 the Veteran's case was returned to evaluation and planning status.  The Veteran was again provided with a detailed explanation of the independent living program.  The Veteran again expressed his desire to reduce his social isolation to achieve "maximum" independence. 

In February 2007, the Veteran's case was placed in discontinued status by a VA psychologist.  The basis of the action was explained to the Veteran.  He was told that VA was awaiting input from the Veteran's therapists regarding his readiness to participate in a rehabilitation program with the intent of enabling him to return to competitive employment He submitted a notice of disagreement.  The February 2007 determination is the subject of the instant appeal. 

In a December 2007 letter, Dr. D.P., clinical psychologist and vocational expert stated that he reviewed the Veteran's independent living plan.  He opined that an educational program was a safe and supportive step in a hierarchy designed to improve the Veteran's emotional well-being and his sense of isolation.  

In an August 2010 letter, Dr. D.P. stated that overcoming social isolation was a quality of life issue for the Veteran.  It was explained that the Veteran would be taking art, photography and grant courses in order to gradually increase his interaction with other people in a safe, comfortable and supportive environment and would continue to be in treatment with Dr. D.P. to help him integrate his experiences in an effort to overcome his isolation and social difficulties.  The doctor mentioned that this was a quality of life issue, an issue of psychopathology, rather than an issue of physical ability.  It was noted that the Veteran had previously received approval for his program while living in Arizona but he left Arizona before he was able to participate in the program.  The doctor opined that lack of support by the VA in Spokane, WA has hurt his mental condition and quality of life.

During the August 2010 travel Board hearing and in a statement submitted at the hearing, the Veteran stated that he is requesting that VA, through the program of independent living services, pay for psychosocial rehabilitation, courses in grant writing, meditation, art and photography, and art supplies and photography equipment (including computers, scanners and cameras), to help him socialize and integrate with people.  He commented that the 2006 independent living assessment should be discarded as baseless and meaningless because, in part, the assessor was a physical therapist (not a psychologist) and therefore was not qualified to make an assessment in this case, especially as regards the Veteran's PTSD.  He further observed that the assessment should be discarded because the assessor did not consider his orthopedic disabilities. 

In December 2010, the Board denied the claim.  In July 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the December 2010 Board decision.  In a July 2011 Order, the Court granted the Joint Motion.

In May 2012, the Board remanded the claim for further development.  Therein, it was noted that the parties to the Joint Motion noted that the Veteran's last independent living assessment was performed in March 2006, and that it considered his physical limitations without considering the effect of his service connected posttraumatic stress disorder (PTSD), rated 100 percent disabling.  In addition, the parties noted that the report only specifically concluded that the Veteran functions independently at home and did not assess or address how he functioned in the community.  It was also agreed that psychological factors are for consideration in making an independent living assessment and that the Veteran did have difficulties functioning in the community.  The parties therefore instructed VA to obtain a new independent living assessment that considers both the Veteran's physical and psychological impairments and specifically addresses whether the Veteran's psychological disability interferes with his ability to function in the community, along with the other relevant factors.

In September 2012, a VA independent living assessment report was completed.  It was noted that since the Veteran refused to meet at his residence as per VR&E Guidance for an Independent Living assessment, the meeting was held at the VAMC in Spokane, Washington.  The report stated that the Veteran requested the following independent living services: art class, to be taken in a workshop environment that would produce a positive distraction activity.  It was explained that he was requesting an undetermined period of art classes in a structured environment, having a graduate intern student monitor his activities.  It was also noted that he would like services that would support Grant writing activities that would eventually enable him to carry on with his art and journalism interests.  The report stated that the Veteran was determined infeasible of achieving a vocational by Vocational Rehabilitation and Employment on February 12, 2002.  His last time of gainful employment was in 1993.

The report indicated that the Veteran had taken classes in the past to include writing, art and meditation, which has not improved or demonstrated sustainable social value.  VR&E determined that Independent Living services would not increase the Veteran's ability to function more independent in his activities of daily within the family or community.  It was recommended that the Veteran continue with his current mental health therapy to achieve an increase in social behavior activities through the use of psychological modification intervention.  

In September 2013, a mental health assessment was conducted by a VA clinical psychologist.  The Veteran was referred for a psychological evaluation by VR&E office in Seattle, WA to determine whether his psychological disabilities interfered with his ability to function independently in the community.  It was requested that recommendations of medications, therapy or interventions that would assist the Veteran be provided.  The psychologist opined that the Veteran's extremely low levels of social interaction and significant impairments in community participation are primarily a result of psychological factors, particularly his 100% service connected PTSD.  It was observed that the Veteran contended that his previously submitted Independent Living Plan represented a desired and feasible starting point for gradual community integration, and that his opinion on this matter was apparently shared by his ongoing community-based psychologist, Dr. D.P., Ph.D.  The psychologist concluded that he agreed with both the Veteran and Dr. D.P. that the proposed Independent Living Plan (or some such plan), particularly if implemented in concert with ongoing therapy, may, at least as likely as not, lead to improvement in the Veteran's community functioning and overall quality of life. 

The Veteran presented testimony at a travel Board hearing held in September 2014.  At that time, he explained the lengthy administrative history of his case, and discussed his disabilities and symptoms.  He also explained his independent living plan, to include participation in artistic endeavors and photography, as a means to improve his socialization.  

Analysis

The Veteran is requesting that VA, through the program of independent living services, pay for psychosocial rehabilitation, courses in grant writing, meditation, art and photography, and art supplies and photography equipment (including computers, scanners and cameras), to help him socialize and integrate with people.

VA may conduct programs of independent living services for severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA may also provide a program of independent living services and assistance under this section only to a veteran who has a serious employment handicap resulting in substantial part from a service-connected disability and with respect to whom it has been determined that the achievement of a vocational goal currently is not reasonably feasible.  See 38 U.S.C.A. § 3120(b). 

The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment, is so limited by the severity of disability (service and nonservice-connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans.  See 38 C.F.R. § 21.1609(a). 

The term "independence in daily living" means the ability of a veteran, without the services of others or with a reduced level of the services of others, to live and function within the veteran's family or community.  38 C.F.R. § 21.160(b).  Independent living services may be furnished: (1) as part of a program to achieve rehabilitation to the point of employability; (2) as part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; (3) incidental to a program of employment services; or (4) as a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible. This program of rehabilitation services may be furnished to help the veteran: (i) function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; (ii) become reasonably feasible for a vocational rehabilitation program; or (iii) become reasonably feasible for extended evaluation.  See 38 C.F.R. § 21.160(c). 

The services which may be authorized as part of an Individual Independent Living Program include: (1) any appropriate service which may be authorized for a vocational rehabilitation program as that term is defined in § 21.35(i) except for a course of educational training as described in § 21.120; and (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the veteran's plan including: (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; an (v) identifying appropriate housing accommodations.  See 38 C.F.R. § 21.160(d). 

A program of independent living services and assistance is approved when: (1) VA determines that achievement of a vocational goal is not currently reasonably feasible; (2) VA determines that the veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; (3) all steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an Individual Independent Living Program, have been completed; and (4) the VR&E officer concurs in the program.  See 38 C.F.R. § 21.162(a). 

In August 2005 it was determined that the achievement of a vocational goal is not currently feasible and that the Veteran is therefore an appropriate candidate for independent living services.  See 38 U.S.C.A. § 3120(b). 

Based upon the satisfaction of the threshold criteria, the question before the Board then becomes whether or not the additional training requested by the Veteran is "necessary" to support his ability to live and function within his family and community.  Generally, this determination is made by a professional independent living assessment. 

The Veteran's service-connected disabilities include PTSD and numerous physical disabilities, including orthopedic disabilities, as noted above.  However, evidence reflects that it is the Veteran's PTSD, rated as 100 percent disabling, that is the primary cause of extremely low levels of social interaction and significant impairments in community participation.  The Veteran seeks approval of his independent living plan as a means to address this matter.   

VA's General Counsel has held that VA has the authority to provide services and assistance of a recreational nature as a component of an eligible program of independent living services; and that VA has the authority, and responsibility, to provide all services and assistance deemed necessary on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance a veteran's ability to engage in family and community activities integral to achieving his/her independent living program goals.  It was further noted that the applicable statutes provide VA a great deal of discretion in determining the nature and scope of services needed by a veteran in an independent living services program.  VAOPGCPREC 34-97.

VA's General Counsel subsequently reiterated that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  It was further noted that the operative word as to this matter was "necessary" and independent living services (to include services that may have a recreational component) provided to the veteran must be "vital" to achieving the independent living program goal, not merely desirable or helpful.  VAOPGCPREC 6-2001

In this case, evidence has been provided in the form of testimony and statements provided by the Veteran, as well as clinical assessments and medical opinions provided by Dr. D. P. and by a VA clinical psychologist in 2013 to the effect that plan requested by the Veteran is "necessary" to support his ability to live and function within his family and community.  

It has been previously pointed out that the Veteran's desire to "better socialize and integrate with people" through psychosocial rehabilitation, and courses in grant writing, meditation, art and photography (including the purchase art supplies, photography equipment, computers, scanners and cameras) is desirable as opposed to necessary.  However, at this point, clinical evidence reflects that without the help of a structured program, the Veteran has little chance of functioning socially within the community and that effort in this direction is now more consistent with necessity than a desired outcome.  Accordingly, the Veteran's request for entitlement to additional training under an individual independent living program is granted.


ORDER

Entitlement to independent living services under Title 38, United State Code, Chapter 31, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


